Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This is a Final Office Action for Application Serial 15/941,153. In response to the Examiner’s action dated April 13, 2022.  Applicant, on July 29, 2022 amended claims 1, 9, 10, 15, 19. Applicant cancelled claim 4, 5, 7, 8, 14 and 22. The claims 1-3, 6, 9-13, 15 -17, 19-21, and 23-26 are pending in this application and have been rejected below.


Response to Amendment

Claims 1-3, 6-13, 15 -17, 19-21, and 23-26 are pending in this application.

The 35 U.S.C. 101 rejections of claims 1-3, 6-13, 15 -17, 19-21, and 23-26 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are persuasive. The 35 U.S.C 101rejection is withdrawn.
 
The amended claims 1-3, 6-17, 19 -21, and 23-26 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on June 29, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below. 


Response to Claim Rejection -35.U.S.C 101 
On page 9-12, Applicant submits, “…independent claim 1, 15 and 19 respectively recite “[A] processor and a memory.” “method”…belong to the statutory categories of machine, process, and article of manufacture… I. Prong One: Claims 1-3, 6-13, 15-17, 19-21 and 23-26 are not directed to a judicial exception …applicant respectfully notes that the claims additionally recite, “classify the  "classify the plurality of to be scheduled meetings using the trained machine learning classifier to generate the ranked plurality of potential time slots," and, "run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority meeting is held." However, classifying to be scheduled meetings using a trained machine learning classifier as recited in the claims is not related to fundamental economic principles or practices and commercial or legal interactions. Further, running an optimization model to increase a likelihood that a higher priority meeting is held is not related to managing behavior or relationships or interactions between people. As such, the claims are not directed towards methods of organizing human activity.  For at least these reasons, independent claims 1, 15, and 19 are not directed towards methods of organizing human activity. As such, the independent claims are not directed towards an abstract idea. Accordingly, the claims are not directed towards a judicial exception and meet Prong One of the Alice/Mayo test. For at least the same reasons, claims 2, 3, 6-13, 16, 17, 20, 21, and 23-26, which ultimately depend from the independent claims, also meet Prong One of the Alice/Mayo test. Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101 and allowance of the claims. 

	Examiner respectfully disagrees. The claims 1-3, 6-13, 15-17, 19-21 and 23-26 are directed to an abstract idea. Specifically, The claims recite the abstract idea of scheduling meetings , and thus, the claims are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed certain methods of organizing human activity.  Additionally, the claims recite ranking plurality of potential time slots to increase a likelihood that a higher priority meeting is held, and thus, the claims are directed to mathematical relationships, and thus, the claims are directed mathematical concepts, and thus, the claims are directed certain methods of organizing human activity.  The recitation of generic computer component in a claim does not necessarily preclude that claim from reciting an abstract idea. Examiner submits, the claims 1, 15, and 19 are directed towards methods of organizing human activity.

On page 10-12 of the Applicant’s arguments, the Applicant traverses, “…Prong Two: Claims 1-3, 6-13, 15-17, 19-21, and 23-26 are incorporated into a practical application..”, however, if claims 1-3, 6-13, 15-17, 19-21, and 23-26 are directed to a judicial exception, that claims as a whole integrate the recited judicial exception into a practical application of the exception … the claims incorporate the judicial exception into a practical application at least insofar as the claims represent an improvement.  … Applicant respectfully submits that the independent claims recite additional elements that integrate the exception into a practical application by training a classifier to rank potential time slots for a meeting, and running an optimization model on the ranked time slots. Thus, Applicant respectfully submits that, if the claims recite any alleged judicial exception, the claims incorporate the judicial exception into a practical application. Accordingly, the independent claims meet Prong Two of the Alice/Mayo test. At least for the above reasons, independent claims 1, 15, and 19 incorporate the judicial exception into a practical application, thereby rendering the independent claims patent eligible. For at least the same reasons, claims 2, 3, 6-13, 16, 17, 20, 21, and 23-26 ultimately depend from the independent claims, and thus are also patent eligible subject matter. Accordingly, Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 101 and allowance of the claims.

Examiner submits, “.. Claims 1-3, 6-13, 15 -17, 19-21, and 23-26 are directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 15 and 19) recite, “ … obtain a plurality of meeting attributes for a plurality of to be scheduled meetings, comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, historical unstructured data of communications about meetings associated with the desired meeting participants, and a pre- determined importance rating for each of the to be scheduled meetings; generate a training set comprising the obtained plurality of meeting attributes for the plurality of to be scheduled meetings; and train … the plurality of to be scheduled meetings by determining, using the training set:  a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants; a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability; classify the plurality of to be scheduled meetings … to generate the ranked plurality of potential time slots; and run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority meeting is held.”.  Claims 1-3, 6-13, 15 -17, 19-21, and 23-26 in view of the claim limitations, are directed to the abstract idea of obtain a plurality of meeting attributes for a plurality of to be scheduled meetings, comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, historical unstructured data of communications about meetings associated with the desired meeting participants, and a pre- determined importance rating for each of the to be scheduled meetings; generate a training set comprising the obtained plurality of meeting attributes for the plurality of to be scheduled meetings; and train … the plurality of to be scheduled meetings by determining, using the training set:  a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants; a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability; classify the plurality of to be scheduled meetings … to generate the ranked plurality of potential time slots; and run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority meeting is held …”.  

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite obtain a plurality of meeting attributes for a plurality of to be scheduled meetings, comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, historical unstructured data of communications about meetings associated with the desired meeting participants, and a pre- determined importance rating for each of the to be scheduled meetings; generate a training set comprising the obtained plurality of meeting attributes for the plurality of to be scheduled meetings; and train … the plurality of to be scheduled meetings by determining, using the training set:  a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants; a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability; classify the plurality of to be scheduled meetings … to generate the ranked plurality of potential time slots; and run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority meeting is held  are directed to scheduling a meeting, which is managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

Further,  regarding the limitations of “… determining … , based upon the plurality of meeting attributes: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants;  and a third probability whether each of the plurality of to be scheduled meeting, …” and “… a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based  upon the first probability, the second probability, and the third probability…”, are directed to mathematical concepts. 

Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “…  A meeting scheduling system comprising : a processor and a memory cooperating therewith, the processor configured to:”, “ a machine learning classifier to classify…”, “using the trained machine learning classifier”, in claim 1; “the meeting scheduling system”, “ the processor”, in claims 2, 3, 6 ; “the meeting scheduling system”, “the processor”, in claim 7, 8, 9, 10, 11;  “the meeting scheduling system”, “the processor”,“ an optimization model”,  in claim 7, “the meeting scheduling system”, “the optimization model”, in claim 8;  “the meeting scheduling system”, in claims 12, 13; “ a processor and memory”, “a machine learning classifier”, “using the trained machine learning classifier”, in claim 15;  “the processor”, in claim 16, 17,   “A computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations”, “ a machine learning classifier”, “using the trained machine learning classifier”, in claim 19; “ the computer readable medium … wherein the operations comprise”, in claim 20,21;  “the meeting scheduling system”, “the processor”, “the trained machine learning classifier”, in claims 23;  “the meeting scheduling system,” in claim 24; “the trained machined learning classifier”, in claim 25; “the computer readable medium”, “the trained machine learning classifier” in claims 26;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, the claim limitations are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception- See MPEP 2106.05(e)

The dependent claims 6- 13 & 16-17, & 20-21, & 23, 25,26 further limit the limitation of the independent claims 1, 15 and 19, and thus,  the claims 6- 13 & 16-17, & 20-21, & 23, 25,26 are integrated into a practical application.  The claims 1-3, 6-13, 15 -17, 19-21, and 23-26 are patent eligible under 35 U.S.C. 101. The 35 U.S.C. 101 rejection is withdrawn.
 

Response to Claim Rejection -35.U.S.C 103 
On pages 11-12, Applicant submits, “ … Claims 1-3, 6-13, 15-17, 19-21, and 23-26 were rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Hosabettu et al. (U.S. Patent Application Publication No. 2016/0019485, herein after, "Hosabettu"), in view of Kozierok (Intelligence User Interfaces, 1993, hereinafter, "Kozierok"). Applicant respectfully traverses this rejection. Claim 1 recites, "classify the plurality of to be scheduled meetings using the trained machine learning classifier to generate the ranked plurality of potential time slots," and, "run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority scheduled meeting is held." Independent claims 15 and 19 recite similar features, which Hosabettu and Kozierok do not disclose, alone or in any type of combination. As such, the cited references do not disclose all the features of the independent claims. Thus, the independent claims are not obvious in view of the cited references … Hosabettu further states, "[T]he meeting organizer modifies the meeting schedule based on the confidence score." Id., para. [0065]. However, determining a confidence score and modifying a meeting schedule are not related to classifying to be scheduled meetings using a trained classifier, nor running an optimizer on ranked time slots. While Hosabettu references data models (see id., para. [0036]), Hosabettu's data models are not machine learning classifiers, and are also not an optimizer. As such, Hosabettu does not disclose all the features of the independent claims, alone or in any type of combination with Kozierok. … Kozierok's customizing is not related to optimizing ranked meetings to increase the probability that higher priority meetings are held. As such, Kozierok Appl. No. 15/941513Reply to Office Action of April 13, 2022does not disclose, alone or in any type of combination with Hosabettu, "classify the plurality of to be scheduled meetings using the trained machine learning classifier to generate the ranked plurality of potential time slots," and, "run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority scheduled meeting is held," as recited in the independent claims. For at least these reasons, Hosabettu and Kozierok do not disclose all the features of independent claims 1, 15, and 19, alone or in any type of combination. As such, the independent claims are not obvious in view of the cited references. Thus, the independent claims are allowable over the cited references. For at least the same reasons, claims 2, 3, 6-13, 16, 17, 19- 21, and 23-26, which ultimately depend from the independent claims, are also allowable over the cited references. Accordingly, Applicant respectfully requests the withdrawal of the rejection under 35 U.S.C. § 103 and allowance of claims 1-3, 6-13, 15-17, 20, 21, and 23-26. 




Examiner respectfully disagrees.  The amendment to the claims necessitate grounds for a new rejection. The claims 1-3, 6-13, 15 -17, 19-21, and 23-26 rejected under 35 U.S.C. 103, see below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-13,15-17,19-21,23-26,   is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosabettu (US 2016/0,019,485 A1) in view of Kozierok (Intelligence User Interfaces, 1993) and in further view of Gedge (US 2016/0,358,065 A1)

Regarding Claim 1,  (Currently Amended)

A meeting scheduling system comprising a processor and a memory cooperating therewith, the processor configured to: obtain a plurality of meeting attributes for a plurality of to be scheduled meetings, comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted …  

Hosabettu [030],[Figure 1] teaches the system 100 for scheduling meetings between a plurality of participants having multiple profiles comprises one or more components coupled with each other. In one implementation, the system 100 comprises one or more client devices 102-1, 102-2, ... 102-N (collectively
referred to as client devices 102),  Hosabettu [030] –[035]., [046].

Hosabettu [011] teaches receiving by a meeting organizer system, meeting data and information about a plurality of registered participants. Then, the method comprises generating a unified view of one or more profiles of each of the registered participant based on one or more predefined rules. Further, the method determines a confidence score for predicting success of the meeting organization based on at least one of the meeting data and historical data of each of the registered participant., Hosabettu [011],[012],; Hosabettu teaches the confidence score is  calculated based on at least one of the meeting data and historical data of each of the participant.,  Hosabettu [027].

Hosabettu [058] teaches at block 502 details of selected participants are received by the meeting scheduler module 222. The extracted information may include calendar information (e.g., skills and rules) of each participant., Hosabettu [058], [Figure 5].

Hosabettu [062] teaches  At block 602, meeting data is received by the meeting analytics module 224. The meeting data may include type of meeting, role of the participant e.g.: mandatory or optional, list of participants for the meeting, roles of the participants, time for the proposed meeting, location of meeting, and mode of communication for the meeting etc. In addition, the meet-ing analytics module 224 extracts historical data of each of the participants from the historical data store 2 as an example, the historical data in the historical data store may include, history of participant for accepting meeting, history of participant for joining accepted meeting, history of active participant level of the participant, requesting for meeting cancellation or request to postpone/prepone meeting by the participant, time of meeting and availability of participant at the timeslot, time of meeting and preferred timing for meeting for the participant, e.g. participant does not prefer meetings post 8:00 pm, communication tool for the meeting and com-munication preferences of participant, time of meeting and location of participant, role of participant-Mandatory/Optional/Others, history of participant attending meeting for similar subject or from same organizer and history of participant attending the meeting at the time slot specified for the meeting., Hosabettu [062]-[064], [Figure 6]


a first probability whether each of the plurality of to be scheduled the meeting will be held for each of the desired meeting participants;  a second probability whether each of the plurality of to be scheduled meeting will be cancelled for each of the desired meeting participants; and a third probability whether each of the plurality of to be scheduled meeting will be rescheduled for each of the desired meeting participants; and

… potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability

Hosabettu [062] teaches analytical module 224 extracts historical data d of each of the participants from the historical data store 216 … may include …  requesting for meeting cancellation or request to postpone/prepone meeting by the participant, time of meeting and availability of participant at the timeslot… for the participant., Hosabettu [062]

Hosabettu [063] teaches at block 604, a confidence score (probability) of each of the participant for the meeting is determined. The meeting analytics module determines a confidence score for predicting success of the meeting organization (to be scheduled meeting) ….  For each of the registered participant, the initial confidence score (probability) is modified based on the parameters of the historical data. For example, if the registered participant accepts meeting (meeting will be held) proposal, then the initial confidence score is modified by adding 'x' points. In the alternative, if the registered participant declines meeting proposal, then the initial confidence score is modified by subtracting 'y' points, … if the registered participant declines meeting proposal, then the initial confidence score is modified … Hosabettu [063], [Figure 6].
 (Hosabettu teaches the initial score confidence (first probability) the registered participant accepts meeting (meeting will be held),;  Hosabettu teaches if the registered participant declines meeting proposal, then the initial confidence score is modified subtracting ‘y’ (second confidence score).; Hosabettu teaches the initial confidence score may be modified by adding z (third probability).) 

Hosabettu [065], [Figure 4] teaches based on the confidence score, the meeting organizer may reschedule the meeting schedule or modify the meeting schedule., [065], [Figure 4].

Hosabettu  [066] teaches if the confidence score is positive, then the meeting organizer transmits meeting invitation to the selected regis-tered participants on the participant device 102., Hosabettu  [066].

…

….
Although highly suggested Hosabettu does not explicitly teach:
… historical unstructured data of communications about meetings associated with the desired meeting participants, and a pre- determined importance rating for each of the to be scheduled meetings; generate a training set comprising the obtained plurality of meeting attributes for the plurality of to be scheduled meetings; and … train a machine learning classifier to classify the plurality of to be scheduled meetings by determining using the training set: …a ranked plurality … 

Kozierok teaches:
historical unstructured data of communications about meetings associated with the desired meeting participants, and a pre- determined importance rating for each of the to be scheduled meetings; generate a training set comprising the obtained plurality of meeting attributes for the plurality of to be scheduled meetings; train a machine learning classifier to classify the plurality of to be scheduled meetings by determining using the training set: …a ranked plurality … classify the plurality of to be scheduled meetings using the trained machine learning classifier to generate the ranked plurality of potential time slots; and run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority meeting is held.

Kozierok teaches a semi-intelligent agent for meeting scheduling implemented using simple but very powerful learning techniques: Memory-Based Learning and Reinforcement Learning, . Kozierok [p.81, column 2  paragraph 4]; Kozierok teaches communication among different users or agents happen through the automatic generation of semi-unstructured electronic mail messages. … for example initiate a meeting will result in the sending of meeting invitation message to the calendar mailboxes… as time passes, the agents observation of the user allows it to recognize patterns in the users behavior and eventually learn to predict the users actions., Kozierok [p.82 column 2 paragraphs 1-2], [Figure 2 and the associated text].

Kozierok discloses the meeting scheduling assistance which use machine learning methods (e.g., a decision tree method or a back propagation neural network) can be used to decide whether the prediction is good enough and defines (scores/classifies) the convenience of any given time, in other words the sum of all participants of each person’s preference for that time., [p.88 column 1 paragraph 4] and [page 85 column 1 paragraph 4 – column 2 paragraph 2].

Kozierok teaches rating the possible time slots… a score based on goodness or badness of the action predicted and the strength of the prediction… the candidate times have been rated the agent normalizes the score onto a scale 0 to 100.,   Kozierok [p.85 column 1 paragraph 4]	

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization. Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using the meeting attributes, as taught by Hosabettu, with rating possible time slots, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].

Gedge further teaches:
classify the plurality of to be … using the trained machine learning classifier to generate the ranked plurality …; and run an optimization model on the ranked plurality … to increase a likelihood that a higher priority ….

Gedge [0042] discloses create user-attribute filters using user attribute data 231, in implementations where crowd-sourced datasets are used to populate interaction datasets 233. ; Gredge [045] discloses Implementations of routine model trainer 245 may be configured to train user routine models (e.g. User routine model 235) through analyzing interaction datasets 233 to identify routine-related features, routine-related logic, and in some implementations routine-related weights. As discussed above, in some implementations, User routine model 235 comprises a machine-learned,  

Gedge [0128] assigning one or more categories to one or more changes… event analyzer 366 may assign one or more predetermined categories to a change… ; Gedge [0129] teaches the categorization of a highest contributing factor can be determined by ranking the contributions of the factors that contribute to a score. ; Gedge discloses changes may be ranked by the combined score.

Hosabettu teaches meeting schedules are modified based on confidence scores, a prediction of success of the meeting organization. Gedge teaches An event analyzer generates an impact score for a change to an event associated with a user based on routine-related aspects associated with the user.  It would have been obvious to combine before the effective filing date, predicting meeting success using the meeting attributes, as taught by Hosabettu, with  ranking the contributions of the factors, as taught by Gedge, to understand the impact of t change to an event so the user can have time to properly prepare for the changes to mitigate their often disruptive nature without having to manually search for and monitor updates to events, Gedge [005].

	

Regarding Claim 2, (Previously Presented)

The meeting scheduling system of Claim 23 wherein the processor is configured to present, to a desired meeting participant, … .  


[ Same as above]  Hosabettu [063], [Figure 6]. ; 

Hosabettu [063], [Figure 6].  (Hosabettu teaches the initial score confidence (first probability) the registered participant accepts meeting (meeting will be held),;  Hosabettu teaches if the registered participant declines meeting proposal, then the initial confidence score is modified subtracting ‘y’ (second probability).; Hosabettu teaches the initial confidence score may be modified by adding z (third probability).) 

Hosabettu [066] teaches the meeting organizer transmits the meeting invitation to the selected registered participants on the participant device.

Kozierok teaches:
“ … the first probability, the second probability, and the third probability….”  

Kozierok teaches computation of prediction, [Kozierok p,84 column 1 paragraph 6 – column 2 paragraph 4 ]


    PNG
    media_image1.png
    100
    346
    media_image1.png
    Greyscale


Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with confidence in the prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].


Regarding Claim 3,  (Previously Presented)

The meeting scheduling system of Claim 23 wherein the processor is configured to present, to each desired meeting participant, the selected time slot.  

Hosabettu [066] teaches the meeting organizer transmits the meeting invitation to the selected registered participants on the participant device.; Hosabettu [003] teaches calendar systems provide tools to find time for organizing a meeting. The tools look at available time and resources, finds the open space (potential time slots) that most closely matches the time and information about the availability of identifies participants; Hosabettu [003], [009].

	Kozierok teaches: 
“… present, to each desired meeting participant, the selected time slot.  …”

Kozierok teaches the calendar/scheduling component consists of a graphical calendar and menu-based interface. Kozierok [Figure 1]


Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches a graphical calendar and menu-based interface. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes,  a graphical calendar and menu based interface to select a meeting, as taught by Kozierok, to suggest an optimal time and date for a meeting., Kozierok [p. 82 column 2 paragraph 1].



Regarding Claim 4, (Canceled)



Regarding Claim 5, (Canceled)



Regarding Claim 6, (Previously Presented)

The meeting scheduling system of Claim 1 wherein the processor is configured to: determine for each of the desired meeting participants a … that each of the desired meeting participants is available for respective time slots of the … plurality of potential time slots, where in …  the  plurality of potential time slots is further based the … probabilit[[ies]].

[similar to claim 5], Hosabettu [003], [009]


Hosabettu does not teach:
“… rank …fourth probability …”

Kozierok teaches:
“ … rank …fourth probability …. fourth …  to rank the plurality of time slots based upon a probability of desired meeting participants being available… fourth .. .”

Kozierok teaches computation of prediction, [Kozierok p,84 column 1 paragraph 6 – column 2 paragraph 4 ] and

Kozierok teaches rating the possible time slots… a score based on goodness or badness of the action predicted and the strength of the prediction… the candidate times have been rated the agent normalizes the score onto a scale 0 to 100.,   Kozierok [p.85 column 1 paragraph 4]	 



    PNG
    media_image1.png
    100
    346
    media_image1.png
    Greyscale



Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].



Regarding Claim 7, (Previously Presented)

The meeting scheduling system of Claim 1 wherein the processor is configured to run … … time slots.  

Hosabettu [003], [008], [Figure 5]

Hosabettu does not teach:
“… run an optimization model on the ranked plurality of potential  time slots. …”

Kozierok teaches:
“… run an optimization model on the ranked plurality of potential time slots…”

Kozierok teaches the agent can take advantage of its ability to communicate with other user’s agents to enable it to suggest an optimal time and date for a give  meeting.,  [Kozierok p.82, column 1  paragraph 1]

Kozierok teaches computation of prediction, [Kozierok p,84 column 1 paragraph 6 – column 2 paragraph 4 ]


    PNG
    media_image1.png
    100
    346
    media_image1.png
    Greyscale



Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with confidence in the prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].



Regarding Claim 8, (Previously Presented)

The meeting scheduling system of Claim 7 wherein …a probability that meetings with a higher priority will be held.  
	
Hosabettu  [064 ] teaches at block 606, an overall confidence score for predicting success of meeting is calculated.,  Hosabettu  [064 ], [Figure 6].


Hosabettu does not teach:
“… the optimization model is configured to increase …”

Kozierok teaches:
“… the optimization model is configured to increase a probability that meetings with a higher priority will held. …”

Kozierok teaches the agent can take advantage of its ability to communicate with other user’s agents to enable it to suggest an optimal time and date for a given  meeting.,  [Kozierok p.82, column 1  paragraph 1]

Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with confidence in the prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].



Regarding Claim 9, (Previously Presented)

The meeting scheduling system of Claim 8 wherein the processor is configured … based upon at least one of a meeting attribute of … and a calculation … from the plurality of meeting attributes.  

[similar to claim 1], Hosabettu [011],[012]; Hosabettu [058], [Figure 5]; Hosabettu [062]-[064], [Figure 6]

Although highly suggested, Hosabettu does not teach:
“… to assign a priority … priority … of priority …


Kozierok teaches:
“… to assign a priority … priority … of priority …


Kozierok teaches rating the possible time slots… a score based on goodness or badness of the action predicted and the strength of the prediction… the candidate times have been rated the agent normalizes the score onto a scale 0 to 100.,   Kozierok [p.85 column 1 paragraph 4]	 



    PNG
    media_image1.png
    100
    346
    media_image1.png
    Greyscale



Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].




Regarding Claim 10, (Previously Presented)

The meeting scheduling system of Claim 23 wherein the processor is configured to present, to the meeting scheduler, a respective probability of each desired meeting participant being available at a selected time slot.  

Hosabettu [063] teaches a confidence score (probability)  of each of the participant. The meeting analytical module determines a confidence for predicting success of the meeting organization based on … meeting data… then for each of the registered participant, the initial confidence score is modifies based on historical data such as:  participants accepts, participants declines, available from a specific location at scheduled time.  Hosabettu [062]-[064], [Figure 6].



Regarding Claim 11, (Previously Presented)

The meeting scheduling system of Claim 1 wherein the processor is configured to calculate a joint respective probability each potential time slot is available based upon [[the]] respective determined probabilities of a meeting at corresponding time slots being cancelled or rescheduled.  

[Similar to claim 1] Hosabettu [062]-[064], [Figure 6].



Regarding Claim 12, (Previously Presented)

The meeting scheduling system of Claim 1 wherein the attributes of desired meeting participants comprise at least one of selected from a group consisting of:  participant identification, whether a desired meeting participant is required for the to be scheduled meetings, and whether the desired meeting participant is optional for the  to be scheduled meetings.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] and

Hosabettu [056] teaches the meeting organizer inputs the meeting data like type of meeting, participant's role for the meeting e.g.: mandatory or optional, list of participants for the meeting, roles of the participants, time for the proposed meeting, location of meeting, and mode of communication
for the meeting etc., Hosabettu [056], [Figure 4].



Regarding Claim 13, (Original)

The meeting scheduling system of Claim 1 wherein the attributes of meetings already conducted for the desired meeting participants comprise date and time of the meetings already conducted, meeting participants at the meetings already conducted, and a classification of whether the meetings already conducted were held as originally scheduled, cancelled, or rescheduled.  

[Similar to claim 1],  Hosabettu [062]-[064], [Figure 6] 



Regarding Claim 14, (Canceled)



Regarding Claim 15, (Currently Amended)

A method of scheduling a meeting comprising using a processor and memory cooperating therewith to: obtain a plurality of meeting attributes for a plurality of to be scheduled meetings, comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, historical unstructured data of communications about meetings associated with the desired meeting participants, and a pre-determined importance rating for each of the to be scheduled meetings; generate a training set comprising the obtained plurality of meeting attributes for the plurality of to be scheduled meetings; [[and]] train a machine learning classifier to classify the plurality of to be scheduled meetings by determining, using the training set: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants; a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability; Page 4 of 12Appl. No. 15/941513 Reply to Office Action of April 13, 2022 classify the plurality of to be scheduled meetings using the trained machine learning classifier to generate the ranked plurality of potential time slots; and run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority meeting is held. 

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to “a method of scheduling a meeting comprising: using a processor and memory cooperating therewith”, Byun discloses the method as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]. 



Regarding Claim 16, (Currently Amended)

The method of Claim 25 wherein using the processor comprises using the processor to present, to a desired meeting participant, the first probability, the second probability, and the third probability. 

[similar to claim 2] ,  Hosabettu [063], [Figure 6] and [Kozierok p,84 column 1 paragraph 6 – column 2 paragraph 4 ]

Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].




Regarding Claim 17, (Currently Amended)

The method of Claim 25 wherein using the processor comprises using the processor to present, to each desired meeting participant, the selected time slot.  

[similar to claim 3], Hosabettu [003], [009], 



Regarding Claim 18, (Canceled)



Regarding Claim 19,  (Currently Amended)

A computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations comprising: obtain a plurality of meeting attributes for a plurality of to be scheduled meetings, comprising attributes of desired meeting participants, attributes about meetings already scheduled for the desired meeting participants, attributes of meetings already conducted, historical unstructured data of communications about meetings associated with the desired meeting participants, and a pre-determined importance rating for each of the to be scheduled meetings; generate a training set comprising the obtained plurality of meeting attributes for the plurality of to be scheduled meetings; [[and]] train a machine learning classifier to classify the plurality of to be scheduled meetings by determining, using the training set: a first probability whether each of the plurality of to be scheduled meetings will be held for each of the desired meeting participants; a second probability whether each of the plurality of to be scheduled meetings will be cancelled for each of the desired meeting participants; a third probability whether each of the plurality of to be scheduled meetings will be rescheduled for each of the desired meeting participants; and Page 5 of 12Appl. No. 15/941513a ranked plurality of potential time slots for each of the plurality of to be scheduled meetings based upon the first probability, the second probability, and the third probability; classify the plurality of to be scheduled meetings using the trained machine learning classifier to generate the ranked plurality of potential time slots; and run an optimization model on the ranked plurality of potential time slots to increase a likelihood that a higher priority meeting is held.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 19 is directed to “a computer readable medium for a meeting scheduling system comprising computer executable instructions that when executed by a processor of the meeting scheduling system causes the processor to perform operations”, Byun discloses the computer readable medium as claimed ([095] –[096], [104], [Figure 7B], [Figure 8]). 



Regarding Claim 20, (Previously Presented)

The computer readable medium of Claim 26 wherein the operations comprise presenting, to a desired meeting participant, the first probability, the second probability, and the third probability.  

[similar to  claim 2], Hossabettu [059],  and
Hosabettu [063], [Figure 6] and [Kozierok p,84 column 1 paragraph 6 – column 2 paragraph 4 ]



Regarding Claim 21, (Previously Presented)

The computer readable medium of Claim 26 wherein the operations comprise presenting, to each desired recipient, the selected time slot.  

[similar to claim 3] , Hosabettu [003], [009] and Kozierok [Figure 1 and associated text]


Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].



Regarding Claim 22, (Canceled)


Regarding Claim 23,  (Previously Presented) 

The meeting scheduling system of claim 1, the processor further configured to determine a … plurality of potential time slots for a new meeting based on a new plurality of meeting attributes and .. 

Hossabettu [056], [058], [062], [008]


Although highly suggested, Hossabettu does not explicitly teach:
“… new ranked … the trained machine learning classifier  …” 

Kozierok teaches:
“… new ranked … the trained machine learning classifier  …” 

Kozierok [Figure 2  and the associated text];  [Figure 1], Kozierok [p.85 column 1 paragraph 4]	 

Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].



Regarding Claim 24, (Previously Presented) 

The meeting scheduling system of claim 23, the processor further configured to present, to a meeting scheduler, the …. plurality of potential time slots for the new meeting based upon the determination.  

Hossabettu [056], [058], [062], [008]

Although highly suggested, Hossabettu does not explicitly teach:
“… newly ranked … …” 

Kozierok teaches:
“… newly ranked … …” 

Kozierok [Figure 2  and the associated text];  [Figure 1], Kozierok [p.85 column 1 paragraph 4]	 

Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].



Regarding Claim 25,  (Previously Presented) 

The method of claim 15, further comprising determining a … plurality of potential time slots for a new meeting based on a new plurality of meeting attributes and …..  

Hossabettu [056], [058], [062], [008]


Although highly suggested, Hossabettu does not explicitly teach:
“… new ranked … the trained machine learning classifier  …” 

Kozierok teaches:
“… new ranked … the trained machine learning classifier  …” 

Kozierok [Figure 2  and the associated text];  [Figure 1], Kozierok [p.85 column 1 paragraph 4]	 

Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].



Regarding Claim 26, (Previously Presented) 

The computer readable medium of claim 19, wherein the operations comprise determining a … plurality of potential time slots for a new meeting based on a new plurality of meeting attributes and ….

Hossabettu [056], [058], [062], [008]


Although highly suggested, Hossabettu does not explicitly teach:
“… new ranked … the trained machine learning classifier  …” 

Kozierok teaches:
“… new ranked … the trained machine learning classifier  …” 

Kozierok [Figure 2  and the associated text];  [Figure 1], Kozierok [p.85 column 1 paragraph 4]	 

Hosabettu teaches meeting schedules are modified based on confidence scores, model a prediction of success of the meeting organization.  Kozierok teaches machine learning techniques to customize preferences. It would have been obvious to combine before the effective filing date, predicting meeting success using meeting attributes, with rating/ ranking the strength of a prediction, as taught by Kozierok, to compare new situation against the situations which have occurred before, Kozierok [p. 83 column 1 paragraph 5].


Conclusion

The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Bellegarda (US 2017/0,357,716 A1) discloses refers to the classification of sentiment as it relates to event information … a polarity can be a proposal, a rejection, an acceptance, or a no-event.  Bellagarda teaches a probability of acceptance is determined from the text of a polarity, for example a no event polarity is about 0%.; Dhara (US 2014/0372,162 A1) teaches write a short description 212 of the appointment. When the host 102 submits the request to the contextual calendaring server 100 via such an interface; Kozierok, Robyn, and Pattie Maes. "A learning interface agent for scheduling meetings." Proceedings of the 1st international conference on Intelligent user interfaces. 1993. (Year: 1993). Bagga (US 2013/0311408 A1) teaches applying the model (e.g., the predicted popularity scores) to rank the upcoming items of content in order of predicted popularity score.”  Byun (Us 2019/0,180,248 A1)  teaches scheduling of calendar events based on flexibility scores (probability/ likelihood) of calendar events. Brzozowski (2006, groupTime: Preference=Based Group Scheduling) discloses machine learning, trained with user preferences,  to determine a meeting time for a group. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624